
	
		I
		112th CONGRESS
		1st Session
		H. R. 71
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To increase the number of Federal air marshals for
		  certain flights, require criminal investigative training for such marshals,
		  create an office and appoint an ombudsman for the marshals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FAMS Augmentation Act of
			 2011.
		2.Increase in the
			 number of Federal air marshals
			(a)Increase in
			 number of Federal air marshalsNot later than September 30, 2012, and in
			 accordance with subsection (b), the Assistant Secretary (Transportation
			 Security Administration) shall increase the number of Federal air marshals so
			 that not less than 1,750 additional Federal air marshals are hired and
			 deployed, above the number of such marshals as of January 31, 2010, to ensure
			 increased transportation security for inbound international flights.
			(b)Congressional
			 intentThe goal of this Act is to increase the number of inbound
			 flights with Federal air marshals onboard while maintaining Federal air marshal
			 presence on domestic point-to-point flights at or above the level as of
			 December 25, 2009.
			3.Training of Federal
			 air marshalsSection 44917 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				(e)Criminal
				investigative training program
					(1)New employee
				trainingNot later than 30
				days after the date of enactment of the FAMS Augmentation Act of 2011, the
				Federal Air Marshal Service shall establish a policy requiring Federal air
				marshals hired after such date to complete the criminal investigative training
				program at the Federal Law Enforcement Training Center as part of basic
				training for Federal air marshals.
					(2)Existing
				employeesA Federal air marshal who has previously completed the
				criminal investigative training program may not be required to repeat such
				program.
					(3)Alternative
				trainingNot later than 3
				years after the date of enactment of the FAMS Augmentation Act of 2011, an air
				marshal hired before such date who has not completed the criminal investigative
				training program shall be required to attend an alternative training program,
				as determined by the Director of the Federal Law Enforcement Center, that
				provides the training necessary to bridge the gap between the mixed basic
				police training, the Federal air marshal programs already completed by the
				Federal air marshal, and the criminal investigative training provided through
				the criminal investigative training program. Any such alternative program shall
				be considered to have met the standards of the criminal investigative training
				program.
					(4)Reservation of
				fundsOf the amounts to be appropriated pursuant to section 6 of
				the FAMS Augmentation Act of 2011, $3,000,000 may be used to carry out this
				subsection for each of fiscal years 2011 and 2012.
					(5)Savings
				clauseNothing in this subsection shall be construed to
				reclassify Federal air marshals as criminal
				investigators.
					.
		4.OmbudsmanSection 44917 of title 49, United States
			 Code, is further amended by adding at the end the following:
			
				(f)Ombudsman
					(1)EstablishmentThe Assistant Secretary shall establish in
				the Federal Air Marshal Service an Office of the Ombudsman.
					(2)AppointmentThe
				head of the Office shall be the Ombudsman, who shall be appointed by the
				Assistant Secretary.
					(3)DutiesThe
				Ombudsman shall carry out programs and activities to improve morale, training,
				and quality of life issues in the Service, including through implementation of
				the recommendations of the Inspector General of the Department of Homeland
				Security and the Comptroller General.
					(4)Career reserved
				positionThe position of Ombudsman shall be treated as a career
				reserved position, as defined by section 3132(a)(8) of title 5, United States
				Code.
					(5)Reservation of
				fundsOf the amounts to be
				appropriated pursuant to section 6 of the FAMS Augmentation Act of 2011,
				$1,000,000 may be used to carry out this subsection for each of fiscal years
				2011 and
				2012.
					.
		5.Reports
			(a)ReportsBeginning 6 months after the date of
			 enactment of this Act and every 6 months thereafter, until the Department has
			 increased, by not less than an additional 1,750, the number of Federal air
			 marshals the Assistant Secretary shall submit a report to the Committee on
			 Homeland Security of the House of Representatives and the Committee on
			 Commerce, Science, and Transportation of the Senate on the progress of
			 increasing the number of Federal air marshals under this Act, adopting the
			 alternative criminal investigative training program, and implementing an
			 ombudsman program for such marshals.
			(b)Report
			 summaryThe report shall include a summary of disciplinary
			 personnel actions implemented against Federal air marshals by the Department of
			 Homeland Security and complaints and lawsuits filed by Federal air marshals
			 against the Department or its agents.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act and subsections (d) and (e)
			 of section 44917 of title 49, United States Code, $190,000,000 for fiscal year
			 2012 and $172,000,000 for fiscal year 2013.
		
